ase: 3:19-mj-00516-MJN Doc #: 1 Filed: 08/22/19 Page: 1 of 5 PAGEID #: 1

AO 106 (Rev. 04/10} Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio ae
aeainwerie Oo AB TT: TG
9qto i 2 a UW
Bui aan
in the Matter of the Search of \
(Briefly describe the property to be searched ; ¢
. . r Foch C -e 4 ala fl * Raw
or identify the person by name and address) ) Case No. t oF in Hf 4
Priority Mail Express Package Tracking Number 9505515910439231325567, }
postmarked August 21, 2019, weighing 2 pounds 6 ounces addressed 419 ‘
Summit St Piqua, OH, 45356 Zack Myer. with a return address of 731 NE Ford )
St McMinnville, OR 91728 Jose Morales. y

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
y 8
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

property to be searched and give its location):

Priority Mail Package Tracking Number 95055 1591043923 1325567

located in the _ Southern | District of Ohio , there is now concealed (identify the
persen or describe the property to be seized):

Controlled Substances, materials and cocuments reflecting the distribution of controlled substances through

PO

the U.S. Mails, including money and/or monetary instruments paid for controlled substarices

.

The basis for the search under Fed. R. Crim. P. 41{¢) is (check one or more):
x} evidence of a crime;
[Xi contraband, fruits of crime, or other items Hlegally possessed;

["} property designed for use, intended for use, or used in committing a crime;

 

[“] a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of: Title 2}

Code Section Offense Description
841 (a) (7), B43 (b} & 845 Possession with intent to distribute a controlled substance
Use of communication facility to commit felony
Conspiracy to distribute a controlled substance

The application is based on these facts:
See attached affidavit of U.S. Postal Inspector Rassiter
[X} Continued on the attached sheet.

[_} Delayed notice days (give exact ending date if more than 30 days: } is requested
under [8 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

eat Applicant S signaiure

 
 

~ Joseph L, Rossiter, th S. Postal Inspector

Printed naméand title

Sworn to before me and signed in my presence.

 
  

  

Judge's’ signature

Pate: x | 22 Le

. . Honorable Michael J. Newman
City and state: Dayton, Ohio : a
iby anaes 2 yt a . United States Magistrate Judge

Printed name and title
Case: 3:19-mj-00516-MJN Doc #: 1 Filed: 08/22/19 Page: 2 of 5 PAGEID #: 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
DAYTON, OHIO

STATE OF OHIO

G

COUNTY OF MONTGOMERY

weet et Se
"
A
oy

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

i, JOSEPH ROSSITER, HAVING BEEN DULY SWORN, DEPOSE AND STATE: | arm a United States
Pastal inspector and have bean since May 2016. | arn presently assigned to the Cincinnati Fieid Office of
the United Stetes Pastal Inspection Service, Pittsburgh Division, with investigative responsibility for
southeast Indiana and southern Ohio. Part of my responsibility involves investigating the use of the United
States Mail in the transportation of narcotics, other dangerous controlled substances, and financial
proceeds from, or instrumentelities used in, the sale of such narcotics and controlled substances

(hereinafter, “Drugs anc/or Proceeds’).

Based on my training and experience as a United States Postal Inspector, | have become aware that drug
traffickers frequently use United States Priority Mail Express (overnight) or Priority Mail (2-3-cey} to
transport Drugs and/or Proceeds. Additionally, as a result of prior investigations and successful
controlied-substance prosecutions involving the use of the United States Mail, | have learned of certain
characteristics and/or circumstances indicating thet a package may contain Drugs and/or Proceeds.
These circumstances and/or characteristics include, but are not necessarily limited to, the fallawing: the
rnailer uses differant pest offices on the same day to send packages, the return address is faise or non-
existent, the addressee is not known to receive mail at tne listed delivery address, the package is heavily
taped, the package is mailed frorn a known drug source location, the labeling information contains
misspellings, the label contains an illegible waiver signature, unusual odors are emanating from the

package, and the listed address is located in an area of known or suspected drug activily.
Case: 3:19-mj-00516-MJN Doc #: 1 Filed: 08/22/19 Page: 3 of 5 PAGEID #: 3

On August 21, 2079, | intercepted a package at the Picua Post Office in Piqua, OH (hereinafter, the
“Package”"). The Package is a Priority Mail Sox, bearing tracking number 9505575910439231325567,

weighing 2 pounds 6 ounces, postrnarked August 19, 2019, with the following accdress information:

Sender: 731 NE Ford S
MeMinnvile, OR
91728
Jose Morales
Addresses: 419 Summit St
Pigua, OH,
45356

Zack Myer.

Through training and experience, | am aware that Central Oregon is a known drug source location.

i did a check in CLEAR of the addressee’s information on the Package of 737 NE Ford St McMinnville,
OR 91728 Jose Morales [sic]. CLEAR is a law enforcement database that is used as a tool for
investigators to identify person/ousiness and address information. According to CLEAR, there is no “Jose

Morales” associated with 731 NE Ford St, McMinnville, OR 9728.

l also did a check in CLEAR of the sender's information on the Package of 419 Summit St Piqua, OH,
45356 Zack Myer. [sic]. According to CLEAR, there is no “Zack Myer” associated with 479 Summit St,

Piqua, OH, 45356.

Later on A, 2019, af my request, Montgomery County Sherrifis Office Detective Anthony Hutson
conducted a nercotics-detection canine check of tie Package. | was present for the check. The Package
was placed in a controlled area and presented to narcotics-detection canine, “Gunner.” As set forth in the
attached affidavit of Detective Hutson, “Gunner” alerted positively te the presence or odor of a narcotic ar

other controlled substence.

ho
Case: 3:19-mj-00516-MJN Doc #: 1 Filed: 08/22/19 Page: 4 of 5 PAGEID #: 4

Based on my training and experience as a United States Postal inspector, the Package’s address
information, including (i) absence of a known association between the sender and the return address, (ii)
absence of a known association between the addressee and the recipient address, and (iii} the positive

alert of the narcotics-detection canine are indicative of Drugs and/or Proceeds in the Package.
Therefore, a search warrant to open the Package is requested.

Further, your affiant sayeth naught.

A lO

Joseph L. Rossiter
Postal Inspector

 

RY. 2079.

Subscribed and swearn to and before me this Ld day oF v

 

 

 

Honorable Michaei J. Newman |=)
United States Magistrate Judge |

ji

2
Case: 3:19-mj-00516-MJN Doc #: 1 Filed: 08/22/19 Page: 5 of 5 PAGEID #: 5

 

 

OFFICER AFFIDAVIT

|, Officer ANTHONY HUTSON, arn and have been employed by the MONTGOMERY
COUNTY SHERIFF'S OFFICE since 4998. Among other duties, | arn currently the
assigned handler of narcotics detection canine “GUNNER* which is trained and certified in
the detection of the presence or odor of narcotics described as follows:

Marijuana, Cocaine, Methamphetamine, and Heroin

On /e/)] } _ at the request of Postal Inspector ROSSITER, | responded to the

DAYTON P&DC, where "GUNNER" did alert to and indicate upon: [describe item]

9505 SIEG 1093923 ( 3255-62
Z31 NE Facd SL WG fee tT

MeMinaulle OR [ithe OF ;
7/agy aE?
xg fe. YYe cele S Pao “liye ae

Which, based upon my training and experience and that of “GUNNER, inclicates there is
contained within or upon the above described itern, the presence or oder of a narcotic or

other controlled substance.

Ly EM Oy 2G

(Signature, Badge ane Date)

NIAC BALLS

(Wir Ness/Date)

Cincinnati Field Office

895 Central Avenue STE 400
Cincinnati, OH 45202-5748
Telephone: 877-876-2455
FAX: 513-664-8009

 
